UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7485



SAMMIE STROMAN,

                                             Petitioner - Appellant,

          versus


HENRY DARGAN MCMASTER, Attorney General for
South Carolina,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-05-886-9)


Submitted: January 19, 2006                 Decided:   January 25, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammie Stroman, Appellant Pro Se. Melody Jane Brown, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Sammie Stroman seeks to appeal the district court’s order

adopting the report of a magistrate judge and denying relief on his

petition       filed    under    28    U.S.C.     §    2254    (2000),       and     denying

reconsideration.

               An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).                   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                  28 U.S.C.

§   2253(c)(2)     (2000).        A    prisoner       satisfies       this    standard     by

demonstrating          that   reasonable     jurists          would     find       that   his

constitutional         claims    are   debatable       and    that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record   and     conclude       that   Stroman    has    not     made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions     are     adequately      presented          in   the

materials       before    the    court    and     argument      would        not    aid   the

decisional process.

                                                                                   DISMISSED


                                         - 2 -